Citation Nr: 0845170	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-19 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for fibromyalgia based on extraschedular 
consideration.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1983 to 
February 1987 and November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

This case was previously before the Board in February 2008 
when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
depression and entitlement to an evaluation in excess of 40 
percent disabling for fibromyalgia based on extraschedular 
consideration.

In a decision dated in February 2008, the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
40 percent disabling for fibromyalgia based on schedular 
bases and ordered that the claim be referred to the Under 
Secretary for Benefits, or the Director of the Compensation 
and Pension Service, for consideration of entitlement to an 
evaluation in excess of 40 percent disabling for fibromyalgia 
based on extraschedular bases.  A review of the claims folder 
does not reveal that the claim has been referred to the Under 
Secretary for Benefits, or the Director of the Compensation 
and Pension Service, in accordance with the Board's February 
2008 remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim of entitlement to an evaluation in excess of 
40 percent disabling for fibromyalgia based on extraschedular 
bases must be remanded to be referred to the Under Secretary 
for Benefits, or the Director of the Compensation and Pension 
Service, for consideration.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).

A review of the claims folder reveals a printout indicating 
that the veteran is in receipt of Social Security Disability 
Insurance benefits.  However, the records regarding the 
veteran's Social Security Disability Insurance benefits have 
not been associated with the claims folder and the record 
contains no indication that any attempt was made to obtain 
the veteran's complete Social Security Administration (SSA) 
record.  Because SSA records are potentially relevant to the 
Board's determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008); see also Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998) (when VA put on notice of SSA records 
prior to issuance of final decision, Board must seek to 
obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) 
(VA has statutory duty to acquire both SSA decision and 
supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the veteran's complete SSA record.

In the February 2008 Board remand the RO was ordered to 
schedule an appropriate VA Compensation and Pension (C&P) 
examination regarding the veteran's claim of entitlement to 
service connection for depression.  In March 2008 the veteran 
was scheduled for an appropriate examination and notified at 
her last known address.  Thereafter, the veteran failed to 
appear for the examination.  The Board again notes that the 
medical evidence indicates that the veteran has depression 
and it is unclear whether she has a separate psychiatric 
disability or instead whether her depression is a 
manifestation of her service-connected fibromyalgia.  As the 
claim of entitlement to service connection for depression 
must be remanded for attempts to be made to obtain the 
veteran's complete SSA record, the Board finds that, on 
remand, an additional attempt should be made to afford the 
veteran an appropriate VA C&P examination in regard to her 
claim of entitlement to service connection for depression.

However, the veteran is hereby notified that it is her 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  The veteran's case must be forwarded 
to the Under Secretary for Benefits, or 
the Director of the Compensation and 
Pension Service, for consideration of the 
assignment of an extraschedular rating 
with respect to the service-connected 
fibromyalgia.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the any psychiatric 
disability found to be present.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the 
examiner.  The examiner should rule in or 
exclude a diagnosis of psychiatric 
disability, to specifically include 
depression.  The examiner must state 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present is related to service.  The 
examiner must also comment as to whether 
any psychiatric symptoms are 
manifestations of her service-connected 
fibromyalgia.  In doing so, the examiner 
must acknowledge the veteran report of a 
continuity of psychiatric symptoms since 
service.  All findings and conclusions 
should be set forth in a legible report.

4.  Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue a Supplemental Statement of 
the Case and provide the veteran and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




